                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  :   Crim. No. 1:01-cr-018
                                          :
                                          :
                   v.                     :
                                          :
                                          :
GIOVANNI DAVILA                           :   Judge Sylvia H. Rambo

                                    ORDER
      AND NOW, this 20th day of June, 2019, IT IS HEREBY ORDERED that

the motion for modification or reduction of sentence pursuant to 18 U.S.C. § 3582(c)

and the retroactive application of Amendment 782 to the United States Sentencing

Guidelines (Doc. 147) is DENIED. Any appeal taken from this order is deemed

frivolous and not in good faith.



                                      s/Sylvia H. Rambo
                                      SYLVIA H. RAMBO
                                      United States District Judge
